                Case 7:20-cv-02647 Document 1 Filed 03/30/20 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


   ANTHONY SCHEPIS; FRANK CANELAS, JR.; and          :                       Civil Action
   PURSUIT OPPORTUNITY FUND I, L.P.                  :
                                                     :                       No. ____________
                                                     :
   v.                                                :
                                                     :
   JPMORGAN CHASE BANK, N.A., d.b.a. CHASE BANK; and :
   PETER S. CANE; and CANELAW LLP                    :
                                                     :                       MARCH 27, 2020

                                          COMPLAINT

           The Plaintiffs, Anthony Schepis, Frank Canelas, Jr. and Pursuit Opportunity Fund

I, L.P. (collectively the “Plaintiffs”) hereby assert this action and allege as follows:

                                            PARTIES

1. The Plaintiff Anthony Schepis (“Schepis”) is an individual residing in Greenwich,

   Connecticut.

2. The Plaintiff Frank Canelas, Jr. (“Canelas”) is an individual residing in New Canaan,

   Connecticut.

3. The Plaintiff Pursuit Opportunity Fund I, L.P. (“POF”) is a limited partnership organized

   under the laws of the State of Delaware, with a principal place of business in

   Greenwich, Connecticut.

4. Plaintiffs Schepis and Canelas are managers of POF.

5. The Defendant JPMorgan Chase Bank, N.A., d.b.a. Chase Bank (“Chase”) is a national

   banking and financial service holding company, with branches located in Connecticut

   and New York. Chase is a wholly-owned subsidiary of JPMorgan Chase & Co.




                                                   1
Case 7:20-cv-02647 Document 1 Filed 03/30/20 Page 2 of 7
Case 7:20-cv-02647 Document 1 Filed 03/30/20 Page 3 of 7
Case 7:20-cv-02647 Document 1 Filed 03/30/20 Page 4 of 7
Case 7:20-cv-02647 Document 1 Filed 03/30/20 Page 5 of 7
Case 7:20-cv-02647 Document 1 Filed 03/30/20 Page 6 of 7
Case 7:20-cv-02647 Document 1 Filed 03/30/20 Page 7 of 7
